Citation Nr: 1604633	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for depression.  The claim has since been recharacterized to include service connection for all potentially diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a July 2009 hearing held before the undersigned at the RO; a transcript of the hearing is of record.  

In September 2009, the Board remanded the Veteran's claim for further development.  This matter was also remanded in September 2014 for failure to comply with the September 2009 remand instructions.

The Board has reviewed the Veteran's electronic records maintained in VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In part, the September 2014 Board remand ordered that the Veteran's temporary claims file, which may contain reports relating to the Veteran's present incarceration, be associated and that a VA psychiatric examination be conducted.  In the Veteran's December 2015 written brief presentation, he asserts that these remand instructions have not been adhered to, and the Board agrees.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  

First, in November 2014, electronic mail reflects that the RO had located the temporary claims file.  However, the record does not contain the temporary file.  A remand is necessary to associate this temporary file with the claims file.

Second, the Veteran was scheduled for a June 2015 VA psychiatric examination, but he did not appear.  By Supplemental Statement of the Case (SSOC) dated September 2015, the RO used the failure to appear as grounds to deny the claim.

However, the record reflects that the RO has mailed several critical documents, including the Board's September 2014 remand, notification of the Veteran's scheduled June 2015 VA examination, and the September 2015 SSOC, to the Veteran's home address, although he is incarcerated.  The Virtual VA electronic record reflects that in October 2012, VA was notified of the details of the Veteran's incarceration, including his correctional facility and inmate number.  As such, a remand is necessary to re-mail all returned mail to the Veteran's correct address and re-schedule the VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Re-mail all returned mail, including the September 2014 Board remand and September 2015 SSOC, to the Veteran's correct address at the correctional facility of record, as identified in the October 2012 Report of Incarceration.

2.  Obtain the temporary file maintained by the RO and integrate such into the Veteran's main file in its entirety, either physically or by scanning into electronic form.
 
3.  In light of the appellant's incarceration, the AMC/RO and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine available options for a VA psychiatric examination, if any.  See M21-1MR, Part III.iv.3.A.11.d.  If the examination is conducted by a VA examiner, all relevant medical records must be made available for review, either in the Virtual VA efolder, or if the efolder is unavailable, then via paper copies.  If the examination is conducted by someone at the prison, pertinent history should be summarized prior to the entry of any final opinions as requested below.  If it is not possible to conduct the examination, steps taken or reasons therefore should be set out in the claims folder.

The examiner is requested to review the file including the entirety of this remand, elicit a history directly from the Veteran, and conduct a thorough physical examination, as well as any diagnostic studies deemed necessary.

Then, the examiner must identify all currently diagnosed psychiatric disorders.  "Currently diagnosed" for VA purposes includes all conditions extant since January 2007, even if currently resolved or quiescent. 

For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) caused or aggravated (worsened beyond natural progression) by service or service-connected disabilities to include bilateral hearing loss. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




